EXHIBIT May 26, Mr. Cary J. Corkin Mr. Charles R. Valade Chairman of the Board President and CEO CNB Financial Corp. CNB Financial Corp. c/o The Entwistle Company 33 Waldo Street 6 Bigelow Street Worcester, MA 01613-0830 Hudson, MA 01749 Dear Messrs. Corkin and Valade: I was most disappointed to learn that CNB Financial Corp. (CNB) has rejected our offer of $10.00 per share.Your advisors must have concluded that our offer was superior to Berkshire's initial offer otherwise why would Berkshire raise its price? If that is the case, you were authorized under the terms of your agreement with Berkshire to hold discussions with us to further evaluate our offer and share confidential information with us so we could update our due diligence. I continue to believe that the combination of CNB and United would produce an extraordinary banking franchise in Worcester that would be best for CNB's customers, its officers and staff, and its shareholders.I have known and worked with the key CNB officers for years and because of my eighteen years working as a banker in Worcester I understand the market and know what will be required to build an even stronger franchise there in conjunction with those officers. We value the CNB team and culture which is why our deal metrics estimate lower cost saves. We want to save more of what you have built! While we continue to believe that our initial proposal remains superior to the enhanced Berkshire proposal we hereby increase our offer to $10.25 per share in an effort to demonstrate to you and the entire CNB board that we fully appreciate all that CNB has accomplished and the value you represent to the community. I believe it is important to address some of the issues raised in your May 21st press release outlining the reasons for your rejection of our initial offer. The fourth paragraph of the release concludes that Berkshire common stock "offered greater long-term potential." I suppose this is a matter about which reasonable people could differ but neither the press release nor the recent and historical trading history of Berkshire's shares support that conclusion.Rather than trying to analyze comparative performance data here, we could perhaps simply leave the matter to the professional analysts who follow the two stocks.
